Citation Nr: 1339118	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  12-20 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of fracture of the right middle finger.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1957 to March 1959 and from March 1959 to April 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In this regard, the Board has construed a statement from the Veteran, received on July 2, 2009, as a notice of disagreement with the determination.  

In a statement received on July 20, 2009, the Veteran stated that he wanted to amend his claim for service connection for a low back condition to only as secondary to his right foot condition.  However, in August 2009, the Veteran submitted another statement wherein he reported he had injured his back in service.  The Veteran provided a statement in April 2010 wherein he stated he was claiming service connection for his back not his right foot.  As this statement indicated the Veteran no longer wished to claim service connection for a right foot disability, it is logical to infer that he was no longer seeking service connection for a low back disability as secondary to a right foot disability, and thus the Board has characterized the low back issue on appeal as stated on the title page.  

Finally, a review of the Veterans Benefits Management System (VBMS), electronic claims processing system, shows the Veteran filed a claim for an increased rating in January 2013.  The record before the Board does not further identify this claim nor does it reflect that this claim has been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.

In a March 2010 rating decision, the Veteran's claim for a total disability rating based on individual unemployability (TDIU) was denied.  This decision was not appealed and is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  However, there is recent evidence in the record to again raise an informal claim of entitlement to TDIU due to service-connected disability.  Specifically, the Veteran meets the schedular requirements for TDIU based upon a June 2012 rating decision.  38 C.F.R. § 4.16(a) (2013).  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability then at issue before the Board, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  However, if the Veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities, which were not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit.  Id.  In this case, an appeal has been completed only as to the issue of entitlement to service connection for a low back disability, thus the Board lacks jurisdiction over the TDIU claim and it is referred to the agency of original jurisdiction (AOJ) for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2012)

The August 2008 rating decision granted service connection for residuals of a fracture of the right middle finger, and assigned a noncompensable initial evaluation, effective from August 9, 2007.  A notice of disagreement (NOD) was received in April 2009 as to the noncompensable initial rating assigned for the service-connected residuals of a fracture of the right middle finger.  In a July 2009 rating decision, the RO increased the rating for residuals of a fracture of the right middle finger to 10 percent, effective from August 9, 2007.  The RO held that it had awarded the highest schedular evaluation assignable, and had considered entitlement to an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) (2013), finding that such a rating was not warranted for this disability.  The RO concluded that this constituted a full grant of the benefit sought on appeal.  But see AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim for an increased evaluation remains viable on appeal when an increase to less than the maximum evaluation is made during the pendency of an appeal).  Nevertheless, the Board is the final arbiter of its jurisdiction.  In this regard, the Board notes that in Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a Statement of the Case (SOC) has not been issued, the Board must remand the claim to the RO to direct that an SOC be issued.  Accordingly, in the circumstances presented in this case, the RO must issue an SOC on the issue of entitlement to an initial evaluation in excess of 10 percent for residuals of a fracture of the right middle finger.

The Board observes that the Veteran is receiving disability benefits from the Social Security Administration (SSA), based on the Veteran's September 2010 statement and other evidence of record.  It is not clear as to whether the SSA disability benefits are based a disability of the low back or not.  There are no SSA records associated with the claims file, and there is no indication that VA has attempted to obtain any such records.  While SSA records are not controlling for VA determinations, when VA is put on notice of the existence of SSA records, and such records may be pertinent to a VA claim, VA must seek to obtain those records before proceeding with the appeal.  Thus, the relevant SSA records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Additionally, updated VA treatment records should be obtained and associated with the record.  The Veteran has received treatment from the Miami VA Medical Center (VAMC).  Thus, on remand all relevant VA treatment records should be obtained, specifically, from the Miami VAMC and any associated outpatient clinics, since June 2012, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

The Veteran stated that he received treatment from Palmer Chiropractic Clinics, within one year of separation from service.  The RO attempted to obtain Palmer Chiropractic Clinics records but listed an incorrect date of birth for the Veteran on the request form.  The response received, in September 2009, from Palmer Chiropractic Clinics stated that no records could be located for Veteran.  However, the September 2009 response from Palmer Chiropractic Clinics also listed the requested, but incorrect, date of birth, which may have resulted in their inability to locate the records.  Thus, records from this provider, since April 1962, should again be attempted to be obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

The Veteran was afforded a VA spine examination in December 2007, and the VA examiner concluded that speculation would be required to attribute the Veteran's low back condition to service because of a lack of documentation spanning the time of discharge until the present.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  However, since this examination, additional treatment records, in the time period after service but before the December 2007 examination, have been obtained and associated with the claims file.  Thus, the Board concludes that the December 2007 VA examination is not adequate for the purpose of adjudicating the Veteran's claim pertaining to a low back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Therefore, on remand, the Veteran should be afforded another VA examination for disability of the low back to identify any disorders which may be present.  A medical nexus opinion should also be provided to determine if any diagnosed low back disability is directly related to service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the record, all records pertaining to the Veteran concerning a claim for disability benefits from the Social Security Administration, to include all evidence and a copy of all disability determinations.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

2.  Obtain the Veteran's VA treatment records, from the Miami VAMC and any associated outpatient clinics, since June 2012, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Obtain the necessary authorization from the Veteran and then attempt to again obtain additional treatment records from Palmer Chiropractic Clinics, since April 1962, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability that may be present or was present during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this Remand, the claims folder and Virtual VA records, must be made available to and reviewed by the examiner in conjunction with the examination.

For any low back disability that is diagnosed (including the December 2007 VA examiner's diagnosis), opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that that the low back disability was present in service, was caused by service, or is otherwise related to service.  

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided. 

5.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

7.  Issue a statement of the case as to the issue of entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of fracture of the right middle finger, based on the August 2008 rating decision and April 2009 NOD, and afford the appropriate period for response.  Only if a timely substantive appeal is received, should the issue be forwarded to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

